John I. Purtle, Justice. This is another Rule 54(b) case. Michael Dooley filed suit against Eddie Gramling, Charles Gramling and American Deposit Insurance Company (later amended to substitute Southeastern Fidelity Insurance Company). The trial court granted a summary judgment in favor of Charles Gramling. Notice of appeal from that order was given, and the case was filed and fully briefed in this court. ARCP Rule 54(b) has caused the dismissal of many cases. See Bryan Farms, Inc. v. State, 295 Ark. 180, 747 S.W.2d 115 (1988); Pitts v. Sipes, 293 Ark. 340, 737 S.W.2d 647 (1987); Rone v. Little, 293 Ark. 242, 737 S.W.2d 152 (1987); Kilcrease v. Butler, 291 Ark. 275, 724 S.W.2d 169 (1987); Tackett v. Robbs, 293 Ark. 171, 735 S.W.2d 700 (1987); Hall v. Lunsford, 292 Ark. 655, 732 S.W.2d 141 (1987); Murry v. State Farm Mutual Auto Insurance, 291 Ark. 445, 725 S.W.2d 571 (1987); and Wilson v. Wilson, 270 Ark. 485, 606 S.W.2d 56 (1980).  In the case before us multiple claims were made against three separate defendants. Two defendants remain, and all the claims are yet to be decided by the trial court. Appeal dismissed.